La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
*173I-H
El 31 de agosto de 1983 Zorniak Air Services, Inc. (en adelante Zorniak) presentó una demanda en el Tribunal Superior, Sala de San Juan, contra Cessna, Inger Holmdin, también conocida como PIA (en adelante PIA) —haciendo negocios como Royal Aviation, Inc. (en adelante Royal)— y Fernando Márquez Dacosta (en adelante Dacosta). En la primera causa de acción, Zorniak alegó que el 17 de marzo de 1983, ésta y Cessna otorgaron un contrato de represen-tación, mediante el cual se designó a Zorniak como repre-sentante para la venta de aviones Citation I, II y III en el área de Puerto Rico, Islas Vírgenes y la República Dominicana. El 17 de mayo de 1983 Cessna le notificó a Zorniak “la terminación del contrato de representación a ser efectiva 90 días a partir de la fecha de dicha comunicación”. Continuó alegando que esta terminación unilateral constituyó un acto torticero al amparo de las disposiciones de la Ley de Contratos de Distribución de Puerto Rico, Ley Núm. 75 de 24 de junio de 1964, según enmendada, 10 L.P.R.A. secs. 278-278d. En el párrafo 19 de la demanda expresó, además, que como resultado de sus gestiones y esfuerzos, Cessna obtuvo una orden de compra que fue aceptada —de un avión Citation II— y que por tal razón Cessna le adeudaba una comisión del seis por ciento (6%) del precio de venta, cantidad que estimaba en una suma no menor de ciento setenta mil dólares ($170,000).
Reclamó entre los daños ocasionados por las actuaciones de Cessna una comisión por la venta del avión Citation II en exceso de ciento setenta mil dólares ($170,000).(1) Alegó, *174además, ciertas actuaciones de PIA y Dacosta que en su opinión los hacían solidariamente responsables de todos los daños reclamados, incluyendo la comisión por la venta del avión Citation II.
En la segunda causa de acción expresó que PIA “sin estar autorizada para ello, expidió y cobró cheques de [Zorniak] para su beneficio personal en la suma de $8,338.89. Dichos cheques los expidió a su nombre, a nom-bre de conocidos suyos y a nombres ficticios, falsificando la firma del presidente de la Corporación”. Por estos hechos le reclamó diez mil dólares ($10,000).
El 5 de octubre de 1983 PIA y Royal contestaron la de-manda negando responsabilidad. (2) El 28 de octubre Cessna contestó. Así las cosas, y luego de una serie de trámites procesales, el 9 de enero de 1986 el tribunal dictó una re-solución en la cual determinó que “[e]n conformidad con el contrato suscrito entre [Cessna y Zorniak] el 17 de marzo de 1983, el mismo tendría vigencia hasta el 31 de diciem-bre de 1983 ...”. El 26 de enero de 1987 Royal presentó una demanda contra la coparte. Le reclamó a Cessna la suma de ciento cuarenta y siete mil dólares ($147,000) en con-cepto de comisión por la venta del avión Citation II. Alegó que el 17 de agosto de 1983 Cessna y Royal(3) suscribieron un contrato de representación en los mismos términos que el previamente suscrito entre Cessna y Zorniak, y que el 6 de septiembre de ese mismo año se otorgó el contrato de venta del avión Citation II. Continuó alegando que la venta del avión se produjo como resultado “de las gestio-nes, actuaciones y diligencias realizadas por Royal” y que por lo tanto, a ésta le correspondía el pago total de la comisión.
El 20 de febrero de 1987 Cessna contestó la demanda *175contra coparte. Como defensa afirmativa alegó que existía una situación de reclamaciones múltiples en su contra y que lo que procedía era que el tribunal obligase a la de-mandante Zorniak a litigar con la codemandada Royal la disputa sobre a quién le correspondía la comisión. Razonó que si no se llevaba a cabo este procedimiento Cessna po-dría estar expuesta a una doble o múltiple responsabilidad.
El 18 de marzo de 1987 Cessna presentó, al amparo de la Regla 19 de Procedimiento Civil, 32 L.P.R.A. Ap. III, una demanda para obligar a reclamantes adversos a litigar en-tre sí. El 8 de abril del mismo año Zorniak contestó dicha demanda. Como defensa afirmativa alegó, en síntesis, que tenía derecho a la comisión y a los intereses, además de una suma razonable en concepto de honorarios de abogado. Solicitó que se ordenase a Cessna consignar la comisión y los intereses previo a la continuación de los procedimientos. El 13 de abril Royal contestó la demanda al amparo de la Regla 19 de Procedimiento Civil, supra. Como defensa afirmativa reiteró su derecho a recibir la comisión y expresó, además, que “[s]i Cessna debe pagarle o no una comisión a ZORNIAK, en cuanto a Royal es ‘res inter ali[a]s’; situación que deberá adjudicar el Honorable Tribunal en su día”. Finalmente solicitó que se declarase sin lugar la demanda contra coparte presentada por Cessna y que se continuasen los procedimientos como hasta el presente.
Así las cosas, el 21 de abril de 1987 el foro de instancia dictó la siguiente resolución:
Estando ya todas las partes en el pleito, existiendo la posibi-lidad de imposición de honorarios e intereses!,] lo que haría una orden para consignar difícil de precisar en su cantidad y trabada ya una controversia entre Cessna y Zorniak sobre el derecho de esta última a devengar la comisión, el Tribunal con-sidera que no debe autorizar la litigación en consonancia con la Regla 19 de Procedimiento Civil.
*176De esta resolución Cessna recurre ante nos planteando la comisión del siguiente error: “erró manifiestamente [el foro de instancia] en su interpretación de la Regla 19 de Procedimiento Civil y, por consiguiente, incurrió en un claro abuso de discreción en su resolución recurrida d[e] 21 de abril de 1987”.
Decidimos revisar y expedimos el auto de certiorari.
1 — 1 H — 1
Regla 19 — Procedimientos para obligar a reclamantes ad-versos a litigar entre sí (“interpleader”)

REGLA 19. PROCEDIMIENTOS PARA OBLIGAR A RECLA-MANTES ADVERSOS A LITIGAR ENTRE SI

Todas aquellas personas que tuvieren reclamaciones contra el demandante podrán ser unidas como demandadas y reque-rírseles para que litiguen entre sí dichas reclamaciones, cuando las mismas fueren de tal naturaleza que el demandante estaría o podría estar expuesto a una doble o múltiple responsabilidad. No será motivo para objetar a la acumulación el que las recla-maciones de los distintos reclamantes a los títulos en los cuales descansan sus reclamaciones no tengan un origen común o no sean idénticos sino adversos e independientes entre sí, o que el demandante asevere que no es responsable en todo o en parte de lo solicitado por cualquiera de los reclamantes. Un deman-dado que se hallare expuesto a una responsabilidad similar puede obtener el mismo remedio a través de una reclamación contra coparte o reconvención. Las disposiciones de esta regla suplementan y no limitan la acumulación de partes permitida en la Regla 17. 32 L.RR.A. Ap. III.
El procedimiento para obligar a reclamantes ad-versos a litigar entre sí (interpleader) establecido por la Regla 19 de Procedimiento Civil, supra, proviene del derecho común inglés y nos llega a través de la Regla 22(1) de Procedimiento Civil federal, 28 U.S.C. App. Este mecanismo procesal es remediador en equidad, que debe verse *177como un complemento a la Regla 17.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre acumulación permisible. Su propósito es permitir que un demandante o demandado, que estaría o podría estar expuesto a una doble o múltiple responsabilidad, pueda obligar a todas aquellas personas que tuvieren reclamaciones en su contra a litigar entre sí dichas reclamaciones. Esta regla propicia el que en un solo pleito se litiguen todas las reclamaciones y se pueda así resolver la controversia y satisfacer la obligación. Esto a su vez impide que el demandante tenga que arriesgarse a es-coger quién, entre todos los reclamantes, tiene la mejor reclamación. Si el demandante no tiene interés en la reclamación, este mecanismo puede obligar a los reclamantes a litigar la controversia entre ellos sin que él tenga que in-volucrarse en la litigación sobre los méritos de esta controversia. Cabe señalar que cualquier demandado que esté expuesto a una doble o múltiple responsabilidad puede utilizar el procedimiento de la Regla 19 de Procedi-miento Civil, supra, por medio de una reconvención o de-manda contra tercero. 7 Wright, Miller and Kane, Federal Practice and Procedure Secs. 1701, 1702, 1704, 1708 y 1709 (1986); 3A Moore’s Federal Practice Secs. 22.01, 22.02, 22.08, 22.15 y 22.16 (1987); 21 Fed. Proc. L. Ed. Secs. 49:1-49:16 (1984).
La Regla 19 de Procedimiento Civil, supra, ofrece al demandante o demandado, según fuese el caso, protección contra las molestias y los gastos que produce la litigación de pleitos múltiples y la posibilidad de veredictos contradictorios. Además, correctamente utilizado, este mecanismo puede lograr la pronta resolución de la controversia entre los reclamantes adversos, economizando tiempo y gastos tanto a las partes como al sistema judicial.
Sobre el propósito y la naturaleza de los procedimientos para obligar a reclamantes adversos a litigar entre sí, el tratadista Moore nos expresa lo siguiente:
*178Interpleader is a procedural device which enables a person holding money or property, in the typical case conceded to belong in whole or in part to another, to join in a single suit two or more persons asserting mutually exclusive claims to the fund. The advantages of such a device are both manifest and manifold. A many-sided dispute is settled economically and expeditiously within a single proceeding; the stakeholder is not obliged to determine at his peril which claimant has the rightful claim, and is shielded against the possible multiple liability flowing from inconsistent and adverse determinations of his liability to different claimants in separate suits. Even in those cases where there is little threat of multiple liability, the stakeholder is freed from the vexation of multiple lawsuits and may be discharged from the proceeding so that the true dispute will be settled between the true disputants, the claimants. The claimants are benefited as well, since search for and execution upon the debtor’s assets are obviated, the spoils of the contest being awarded directly out of the fund deposited with the court. (Enfasis suplido y escolios omitidos.) Moore, supra, Sec. 22.02[1], págs. 22-4 a 22.5.
Como podrá observarse, la Regla 19 de Procedimiento Civil, supra, establece un mecanismo procesal en equidad, remediador y discrecional, que por su naturaleza debe ser aplicado liberalmente para lograr sus propósitos.(4)
Pasemos ahora a analizar si, en las circunstancias espe-cíficas del caso de autos, la implantación de los procedi-mientos para obligar a reclamantes adversos a litigar en-tre sí logra los propósitos que persigue la Regla 19 de Procedimiento Civil, supra.

b-i b-i bb


Aplicación de la Regla 19 de Procedimiento Civil

En el presente caso no cabe duda de que tanto Zorniak como Royal reclaman de Cessna la misma comisión por la *179venta del mismo avión. No cabe duda que, para la mayor eficiencia y economía procesal, todas las controversias dimanantes de las relaciones contractuales entre Cessna y Royal, y entre Cessna y Zorniak, especialmente las relacio-nadas con la venta del avión Citation II, deben dilucidarse en un solo juicio ante el mismo juez. Esto no significa, sin embargo, que por este solo hecho proceda la utilización de los procedimientos establecidos en la Regla 19 de Procedi-miento Civil, supra. Veamos.
Mediante las distintas alegaciones de las partes —la de-manda, la reconvención y la demanda contra coparte— el tribunal a quo tiene ya ante sí, para su resolución, todas las controversias relacionadas con la reclamación de la co-misión por la venta del avión Citation II. En su demanda, Zorniak no sólo le reclama la comisión por la venta del avión a Cessna, sino que también alega que Royal le es responsable solidariamente con Cessna por el pago de dicha comisión. Fundamenta esta alegación en una reclama-ción por daños por alegadas actuaciones torticeras de parte de Royal relacionadas precisamente con este mismo asunto.
Como podrá observarse, en este caso, las reclamaciones entre Zorniak, Royal y Cessna por la comisión de la venta del avión están tan entrelazadas, que la dilucidación de la controversia respecto a quién pertenece requiere que todas las partes, tanto los reclamantes adversos —Zorniak y Royal— como el demandante deudor —Cessna— participen en esta etapa de los procedimientos. No se trata, pues, de una controversia entre reclamantes adversos que no nece-sita la participación del deudor demandante, según estos procedimientos están dispuestos en la Regla 19 de Proce-dimiento Civil, supra. De esta manera fue que el foro de instancia enfocó el problema procesal. Denegó la solicitud de que se utilizasen los procedimientos bajo la Regla 19 de Procedimiento Civil, supra, y determinó que en el pleito se verían todas las controversias juntas.
*180Los jueces de primera instancia, al interpretar las reglas procesales, tienen el deber de garantizar que se logre una solución justa, rápida y económica de todo procedimiento. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Por su parte, la Regla 38.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que “\e\l tribunal por razón de conveniencia, o para evitar perjuicio, o para evitar gastos innecesarios, o para facilitar la más pronta terminación del litigio, podrá ordenar un juicio por separado de cualesquiera demandas, demandas contra coparte, reconvenciones, demandas contra tercero, o de cualesquiera cuestiones litigiosas independientes, y podrá dictar sentencia de acuerdo con lo dispuesto en la Regla 44.3”. (Enfasis suplido.) Los tribunales de instancia tienen amplia discreción en conceder o denegar un juicio por separado de cualesquiera cuestiones litigiosas independientes y, a menos que se demuestre un craso abuso de discreción, este Tribunal no intervendrá con dicha determinación. Muñoz v. Tribl. de Distrito, 72 D.P.R. 842, 846 (1951).
El propósito primordial de la Regla 38.2 de Procedimiento Civil, supra, es simplificar y aligerar la adjudicación en todo caso. En Vellón v. Squibb Mfg., Inc., 117 D.P.R. 838, 859 (1986), expresamos que al decidir sobre la procedencia de un juicio por separado de alguna controversia que sea parte de la reclamación, el foro de instancia debe tomar en consideración factores tales como: “1) si resolver la controversia dispondría del caso o de una parte sustancial del mismo....; 2) si la prueba para resolver una controversia es independiente a la de los demás asuntos; 3) si las controversias o la prueba necesaria para adjudicar alguna de esas controversias están muy relacionadas entre sí; 4) si el procedimiento al separarse las controversias resulta más rápido o económico según la experiencia general”.
Aunque el tribunal de instancia tiene amplia dis-*181creción en ordenar un juicio por separado, sin embargo, no debe hacerlo a menos que sea realmente necesario para promover una solución más justa, rápida y económica, ya que la norma general es evitar la litigación fragmentada de las controversias en un pleito. 9 Wright and Miller, Federal Practice and Procedure Sec. 2388 (1986); J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1985, Vol. II, pág. 200.
Ahora bien, ordenar en las circunstancias específicas de este caso que el foro de instancia utilice los procedimientos dispuestos en la Regla 19 de Procedimiento Civil, supra, constituye una intervención indebida con el ejercicio de la discreción de dicho foro en el manejo del caso. No están presentes las circunstancias que justifican el uso de la Re-gla 19 de Procedimiento Civil, supra. Es de clara aplicación la norma de que “de ordinario, este Tribunal no interven-drá con el ejercicio de la discreción de los tribunales de instancia, salvo que se demuestre que hubo un craso abuso de discreción, o que el tribunal actuó con prejuicio o par-cialidad, o que se equivocó en la interpretación o aplicación de cualquier norma procesal o de derecho sustantivo, y que nuestra intervención en esa etapa evitará un perjuicio sustancial”. Lluch v. España Service Sta., 117 D.P.R. 729, 745 (1986).
De los hechos reseñados se desprende que la aplicación de la Regla 19 de Procedimiento Civil, supra, no está justificada. Ya todas las partes con intereses adversos es-tán ante el tribunal al igual que todas las reclamaciones sobre la misma comisión. No existe posibilidad alguna de que Cessna pueda ser objeto de doble o múltiples reclama-ciones en pleitos independientes, ni está expuesta a vere-dictos contradictorios. La reclamación sobre el derecho a recibir la comisión de la venta del avión será ventilada en un solo pleito ante un mismo juez. Es a éste a quien corres-ponde determinar el mejor manejo del caso y salvo un craso abuso de discreción, que no está presente en este *182caso, no debemos intervenir con sus decisiones sobre este particular. La economía procesal se frustraría si obligáse-mos al foro de instancia a utilizar los procedimientos para obligar a reclamantes adversos a litigar entre sí cuando no está presente alguno de sus propósitos. Regla 19 de Proce-dimiento Civil, supra.
Por todo lo antes expuesto, y tomando en consideración que la revisión se da contra la determinación del foro de instancia, no contra los fundamentos —El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 695 (1983); Collado v. E.L.A., 98 D.P.R. 111, 114 (1969); Rodríguez v. Serra, 90 D.P.R. 776, 777 (1964)— procede dictar sentencia que confirme la resolución emitida en instancia denegando la solicitud de que se procediera a utilizar los procedimientos establecidos en la Regla 19 de Procedimiento Civil y devolver el caso al foro de instancia para que continúen los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rebollo López emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Negrón García.
— O —

(1) Reclamó, además, un millón dólares ($1,000,000) por beneficios y plusvalía al amparo de la Ley Núm. 75 de 24 de junio de 1964, según enmendada, 10 L.P.R.A. secs. 278-278d; cien mil dólares ($100,000) por pérdida de reputación comercial; veinticinco mil dólares ($25,000) por pérdidas de inversión de capital; trescientos cuarenta mil dólares ($340,000) por beneficios dejados de percibir por demoras en demostraciones, y setenta y tres mil dólares ($73,000) por beneficios dejados de per-cibir de otras líneas aéreas.


(3) PIA es la única accionista de Royal.


(2) PIA reconvino en relación con la segunda causa de acción reclamando daños por alegadamente ser, lo allí expresado, falso y hecho con ánimo de difamar.


(4) Cabe señalar que los procedimientos llevados a cabo al amparo de la Regla 19 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, no requieren que el demandante o demandado, según sea el caso, consigne la suma que es objeto de la controversia.